Citation Nr: 1212592	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  94-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis, residual of a meniscectomy.

2.  Entitlement to an evaluation in excess of 20 percent for left knee instability, from June 22, 1992, to October 4, 1995.

3.  Entitlement to an evaluation in excess of 10 percent for left knee instability from December 1, 1995.

4.  Entitlement to an effective date earlier than June 22, 1992, for the assignment of a higher evaluation the service-connected left knee disabilities.

5.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression and obsessive compulsive disorder.

6.  Entitlement to an effective date earlier than November 30, 1999, for the award of service connection for PTSD with major depression and obsessive compulsive disorder.
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Washington, D.C., and Baltimore, Maryland.  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in November 2007. 

In a July 2008 decision, the Board denied the claims for increased evaluations for the left knee disabilities and entitlement to an earlier effective date for the award of a higher evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision, the Court vacated the July 2008 Board decision and remanded it for additional development consistent with its decision.

The case has been returned to the Board for further appellate review. 

At the time of the July 2008 Board decision, the Veteran had perfected an appeal of entitlement to service connection for a psychiatric disability, to include PTSD.  The Board remanded that claim for additional development and adjudicative action.  While the case was at the RO, it awarded service connection for PTSD with major depression and obsessive compulsive disorder.  See February 2011 rating decision.  This means that the issue of entitlement to service connection for a psychiatric disorder is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

The issue of entitlement to a total rating for compensation based upon individual unemployability due to multiple service-connected disabilities, including PTSD, has been raised by the record, see March 23, 2011, and March 5, 2012, statements from representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

On this note, the Board would like to ask the Veteran to provide clarification as follows.  In a February 2007 statement, the Veteran wrote, "Regarding my 3rd appeal, about my pension (filed 5-06), I've heard nothing since my 11-25-06 letter, in which I asked for a copy of the statement of the case and/or the decision letter."  See statement, dated February 19, 2007.  By way of a May 2006 letter, the Philadelphia, Pennsylvania, Regional Office, informed the Veteran that, effective January 1, 2006, medical expenses in the amount of $917.00 would no longer be used to reduce his countable income.  The Veteran disputed that reduction in a letter dated in May 2006.  The RO then informed the Veteran by way of a November 2006 letter that $917.00 would be counted against his income effective January 1, 2006.  Any remaining point of contention cannot be discerned by the Board.  Additionally, the Board has reviewed the November 25, 2006, letter, and the Veteran made no mention of pension benefits in that letter (either asking for a copy of the decision letter or the statement of the case).  He did, however, mention an emergency room visit in May 2006 to the Howard County General hospital for severe sinus-related incident.  He states he was told by two nurses to go to the emergency room.  See statement of the Veteran dated November 25, 2006.  In an October 2009 statement, the Veteran asked why "reimbursement for 5-18-06 E.R. expenses" was not addressed.  The Veteran should clarify whether he was seeking reimbursement for the emergency room visit or whether this was to be considered part of his $917.00 in medical expenses for 2006.  

In a letter to the RO, dated April 18, 2007, the Veteran asked for copies of the replies from Fort Lincoln Family Medical Center, University of Maryland, UPS, 7-Eleven, and Giant Food.  It did not appear that the RO had responded to the Veteran's request.  Thus, the Board sent the Veteran's request to the Freedom of Information Act office at the Board to respond to this request.  On March 29, 2012, the Board sent the Veteran 84 pages consisting of copies of the replies from Lincoln Family Medical Center and UPS.  In the letter, the Board noted that there were no replies from the University of Maryland, 7-Eleven, and Giant Food.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the July 2008 decision, the Board acknowledged that the Veteran reported he was receiving Social Security Administration (SSA) disability benefits but found that it could decide the issues involving the left knee disabilities on the merits because the Veteran had "not asserted that the SSA records have any relevance to the issues concerning his service-connected knee disabilities."  See decision on pages 29-30.  The Court found that the Board erred in making this determination without providing more adequate reasons and bases for why such records were not potentially relevant, particularly when a private physician had related the Veteran's psychiatric disorder to the service-connected left knee disability.  See slip opinion on page 6.  The Court thus vacated the Board's July 2008 decision.

The Veteran's representative has submitted the SSA records and has waived initial consideration of these records by the agency of original jurisdiction, which allows the Board to review them in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  However, in reviewing the SSA records, the Board finds that there are outstanding records that are potentially relevant to the issues involving the left knee disabilities.  Specifically, on page one of a January 1990 record, it asks for the "Information from referral source."  The response was "concerned about fee because his income has been significantly cut from injury."  It then asks for the patient's presenting problem, wherein the person typed, "Depressed from a job injury, presently on workmen's compensation."  See document entitled, "Mental Health Data Base/Intake Evaluation."  On the next page of that document, it shows that the "Presenting Problem" is that the, "Client is out of work due to injury and is depressed."  Under history of present illness, it shows, "Client has long history of depression, . . . .  This recent episode began in November when he took a job as a helper on a UPS truck.  He developed knee problems a few weeks into the job and was terminated.  He is trying to get workmen's compensation."

This document would indicate that there are records involving the Veteran's workman's compensation claim with UPS that are potentially relevant to the issues involving the service-connected left knee disabilities.  Thus, the Board finds that a remand is warranted in order for VA to attempt to obtain these records.  Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that duty to assist was breached because the RO failed to secure records that were potentially relevant); Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) (noting that the duty to assist requires effort to secure records that are potentially relevant or explanation for failure to do so).  VA will seek the Veteran's permission in obtaining these records.

Additionally, the most recent VA treatment records in the claims file are from July 2011.  The Board finds that treatment records from July 2011 to the present time should be obtained.

As noted in the Introduction, once entitlement to service connection for a psychiatric disorder was awarded by the RO, that issue was no longer on appeal.  However, once the RO issued the February 2011 rating decision that awarded the benefit, the Veteran filed a new notice of disagreement as to both the evaluation assigned and the effective date.  See March 23, 2011, statement from representative.  As of the present time (which includes the Board reviewing Virtual VA), no statement of the case has been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim so that a statement of the case may be issued.

The Board notes that while the RO did, in fact, grant a higher evaluation for the service-connected psychiatric disorder in a November 2011 rating decision (it had initial awarded a 50 percent evaluation and then increased it to 70 percent), because the 70 percent is not the highest evaluation, the March 2011 notice of disagreement as to the evaluation assigned is still valid.  See AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and a completed authorization release form so that VA can obtain the records from the Veteran's workman's compensation claim in connection with his job at UPS back from November 1989 to January 1990.  

If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, it must notify the Veteran and his representative and (i) identify the specific records the RO is unable to obtain; (ii) briefly explain the efforts that the RO made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain the VA treatment records from the Washington, DC, VA Medical Center, dating from July 2011.

3.  Provide the Veteran with a statement of the case addressing the issues of (i) entitlement to an initial evaluation in excess of 70 percent for PTSD with major depression and obsessive compulsive disorder and (ii) entitlement to an effective date earlier than November 30, 1999, for the award of service connection for PTSD with major depression and obsessive compulsive disorder.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, including providing the Veteran with a more recent VA examination should any additional evidence show a possible worsening of the service-connected left knee disabilities, and re-adjudicate the issues of (i) entitlement to an evaluation in excess of 10 percent for left knee arthritis, residual of a meniscectomy; (ii) entitlement to an evaluation in excess of 20 percent for left knee instability, from June 22, 1992, to October 4, 1995; (iii) entitlement to an evaluation in excess of 10 percent for left knee instability from December 1, 1995; and (iv) entitlement to an effective date earlier than June 22, 1992, for the assignment of a higher evaluation for the service-connected left knee disabilities.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

